Filed 11/30/22 Forrester v. Airborne Systems North America CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 HUMPHREY V. FORRESTER,

      Plaintiff and Appellant,                                         G060465

           v.                                                          (Super. Ct. No. 30-2018-01006085)

 AIRBORNE SYSTEMS NORTH                                                OPINION
 AMERICA OF CA, INC. et al.,

      Defendants and Respondents.



         Appeal from a judgment of the Superior Court of Orange County, Glenn R. Salter
and Stephanie George, Judges; Richard Oberholzer, Judge (retired judge of the Orange
Super. Ct. assigned by the Chief Justice pursuant to art. VI, § 6 of the Cal. Const.)
Affirmed.
                   Humphrey V. Forrester, in pro. per, for Plaintiff and Appellant.
                   Baker & Hostetler, Sabrina L. Shadi and Amy E. Beverlin for Defendants
and Respondents.
              Plaintiff Humphrey V. Forrester’s employment by defendant Airborne
Systems North America of CA, Inc. (Airborne) was terminated after a coworker
complained about Forrester’s inappropriate conduct toward her. Forrester filed a lawsuit
for, inter alia, wrongful employment termination and violation of the California Fair
Employment and Housing Act (FEHA) (Gov. Code, § 12900 et al.) against Airborne and
                                                      1
Airborne’s human resources manager Millie Nystul.
              Judgment was entered in favor of the Airborne parties after the trial court
(1) sustained their demurrer brought under Code of Civil Procedure section 430.10,
                2
subdivision (e), without leave to amend, as to Forrester’s claims for harassment and
intentional infliction of emotional distress contained in his third amended complaint; and
(2) granted Airborne’s motion for summary judgment as to Forrester’s remaining claims
for disability discrimination, retaliation, and wrongful termination in violation of public
policy.
              Forrester challenges many rulings issued by the trial court throughout the
litigation process. For the reasons we explain post, we reject each of Forrester’s
contentions of error and affirm.


                        FACTS AND PROCEDURAL HISTORY
              In July 2017, Forrester exhausted his administrative remedies by filing a
complaint with the Department of Fair Employment and Housing (DFEH) alleging
Airborne terminated his employment because of his age (then 55 years old) and because
of his mental disability “due to the enormous stress from the hostile work environment.”
He further alleged in his July 2017 DFEH complaint: “During the time I was employed
by Defendant, I received excellent performance evaluation reviews and I maintained a

1
  We refer to Airborne and Nystul collectively as the “Airborne parties.”
2
  All further statutory references are to the Code of Civil Procedure unless otherwise
specified.

                                              2
great wor[k] record. After being terminated, the person that replaced my position was
younger and with significantly less experience.”
              A year later, in July 2018, Forrester initiated the instant action by filing a
complaint against the Airborne parties and individual defendants Eric Blissmer and
Randy Copenhaver which contained claims for wrongful termination in violation of
public policy, defamation, harassment, retaliation, disability discrimination, race
discrimination, age discrimination, marital status discrimination, and intentional infliction
of emotional distress. In September 2018, the defendants to the original complaint filed a
demurrer and a motion to strike.
              After the trial court sustained the demurrer with leave to amend, Forrester
filed a first amended complaint in November 2018 against the Airborne parties and
Copenhaver. After the court sustained the demurrer to the first amended complaint with
leave to amend, in March 2019, Forrester filed a second amended complaint against only
the Airborne parties.
              After the Airborne parties filed a demurrer to the second amended
complaint, in May 2019, Forrester filed a new DFEH complaint. The court sustained the
demurrer to the second amended complaint and granted Forrester leave to amend all
claims except for his marital status discrimination claim for which the court did not grant
leave to amend.
              In August 2019, Forrester filed the operative third amended complaint in
which he solely named the Airborne parties as defendants; Blissmer and Copenhaver
were not included as defendants. The third amended complaint contained claims entitled
wrongful termination in violation of public policy, “harassment,” disability
discrimination, retaliation based on his disability and related discrimination, and
intentional infliction of emotional distress. The Airborne parties filed a demurrer
challenging each cause of action in the third amended complaint on the ground none



                                              3
stated facts sufficient to constitute a cause of action within the meaning of section 430.10,
subdivision (e). Forrester did not file an opposition to the demurrer.
              In November 2019, the trial court sustained the demurrer, without leave to
amend, as to the harassment and intentional infliction of emotional distress causes of
                                                                             3
action. The court overruled the demurrer as to the remaining three claims.
              A year later, in December 2020, Airborne filed a motion for summary
judgment, or in the alternative, for summary adjudication (motion for summary
judgment). In the motion for summary judgment, Airborne argued, inter alia, the
undisputed material facts showed Airborne terminated Forrester’s employment due to
inappropriate conduct toward a 19-year-old intern in violation of company policy and no
evidence showed Airborne’s reason for terminating his employment was false or
pretextual.
              The trial court granted the motion for summary judgment. The court found
that Airborne produced evidence showing, inter alia, the decision to terminate Forrester’s
employment was based on what intern “Carissa Gramm reported regarding
Mr. Forrester’s inappropriate conduct toward her” and thus was made for a legitimate,
nondiscriminatory reason. The burden then shifted to Forrester “to create a triable issue
of material fact,” but he failed to meet his burden because he did not present any
evidence.
              Judgment was entered against Forrester. Forrester timely appealed.




3
  Following the rulings on the demurrers, Nystul, Copenhaver, and Blissmer were
dismissed from the lawsuit.

                                             4
                                       DISCUSSION
                                             I.
       THE AIRBORNE PARTIES’ DEMURRER TO THE THIRD AMENDED COMPLAINT
              Forrester argues the trial court erred by sustaining the Airborne parties’
demurrer as to his harassment and intentional infliction of emotional distress claims. We
first address the Airborne parties’ argument in the respondent’s brief that this court need
not consider Forrester’s challenge to the trial court’s ruling on the demurrer (or to any of
the other rulings identified in his opening brief aside from those involving the order
granting summary judgment) because they are “not necessary to the Court’s appellate
decision.” We disagree. Forrester’s notice of appeal “encompasses all nonappealable
orders made before entry of judgment.” (Wassman v. South Orange County Community
College Dist. (2018) 24 Cal.App.5th 825, 852 (Wassman), citing § 906.) We therefore
consider Forrester’s challenge to the order sustaining the demurrer to the third amended
complaint without leave to amend with regard to the harassment and intentional infliction
of emotional distress claims, and his challenges to the other nonappealable orders made
before entry of judgment. For the reasons we explain, the trial court did not err by
sustaining the demurrer without leave to amend.


A. Governing Legal Principles and Standard of Review
              “The rules by which the sufficiency of a complaint is tested against a
general demurrer are well settled. ‘“‘We treat the demurrer as admitting all material facts
properly pleaded, but not contentions, deductions or conclusions of fact or law.
[Citation.] We also consider matters which may be judicially noticed.’ [Citation.]
Further, we give the complaint a reasonable interpretation, reading it as a whole and its
parts in their context. [Citation.] When a demurrer is sustained, we determine whether
the complaint states facts sufficient to constitute a cause of action. [Citation.] And when
it is sustained without leave to amend, we decide whether there is a reasonable possibility

                                              5
that the defect can be cured by amendment . . . .”’ [Citation.] ‘“The burden of proving
such reasonable possibility is squarely on the plaintiff.”’ [Citation.] Our examination of
the complaint is de novo. [Citation.]” (Centinela Freeman Emergency Medical
Associates v. Health Net of California, Inc. (2016) 1 Cal.5th 994, 1010.) “‘We affirm the
judgment if it is correct on any ground stated in the demurrer, regardless of the trial
court’s stated reasons. [Citation.]’ [Citation.]” (Entezampour v. North Orange County
Community College Dist. (2010) 190 Cal.App.4th 832, 837.)


B. Harassment Claim
              Although Forrester, over the course of the litigation, had the opportunity to
amend his pleading three times, the third amended complaint is not the clearest as to the
basis for Forrester’s harassment claim. His claim appears to be based on allegations he
suffered harassment based on his race by human resources manager Nystul, who he
alleges was “the offending harasser herself.”
              In the third amended complaint, Forrester alleged Nystul harassed him by
unfairly subjecting him to an hour-long interrogation on September 9, 2016 regarding
what had happened during his dinner with coworker Gramm two days earlier and
Gramm’s complaint about Forrester’s inappropriate conduct toward her. The third
amended complaint further alleged that a short time after the interrogation, Forrester’s
employment was terminated.
              FEHA, at Government Code section 12940, subdivision (j)(1), prohibits
harassment based on, inter alia, race. In order to establish a prima facie case for
harassment under FEHA, a plaintiff must show: (1) the plaintiff belongs to a protected
group; (2) the plaintiff was subjected to unwelcome harassment; (3) the harassment
complained of was based on the plaintiff’s protected status; (4) the harassment
unreasonably interfered with the plaintiff’s work performance by creating an
intimidating, hostile, or offensive work environment; and (5) the defendant is liable for

                                              6
the harassment. (Ortiz v. Dameron Hospital Assn. (2019) 37 Cal.App.5th 568, 581;
Thompson v. City of Monrovia (2010) 186 Cal.App.4th 860, 876.)
               Harassment includes verbal harassment (“e.g., epithets, derogatory
comments or slurs on a basis enumerated in [FEHA]”), physical harassment (“e.g.,
assault, impeding or blocking movement, or any physical interference with normal work
or movement, when directed at an individual on a basis enumerated in [FEHA]”), and
visual forms of harassment (“e.g., derogatory posters, cartoons, or drawings on a basis
enumerated in [FEHA]”). (Cal. Code Regs., tit. 2, § 11019, subd. (b)(2)(A)-(C).) Such
“harassment focuses on situations in which the social environment of the workplace
becomes intolerable because the harassment (whether verbal, physical, or visual)
communicates an offensive message to the harassed employee.” (Roby v. McKesson
Corp. (2009) 47 Cal.4th 686, 706, italics omitted.) “‘“[H]arassment consists of conduct
outside the scope of necessary job performance, conduct presumably engaged in for
personal gratification, because of meanness or bigotry, or for other personal motives. . . .
[¶] . . . [¶] . . . [C]ommonly necessary personnel management actions . . . do not come
within the meaning of harassment. . . . These actions may retrospectively be found
discriminatory if based on improper motives, but in that event the remedies provided by
the FEHA are those for discrimination, not harassment. . . . This significant distinction
underlies the differential treatment of harassment and discrimination in the FEHA.”’”
(Id. at p. 707.)
               Forrester’s harassment claim is based on allegations of Nystul’s conduct, as
human resources manager, of investigating Gramm’s allegations Forrester had engaged in
inappropriate conduct when they had dinner a couple days earlier. The third amended
complaint does not allege facts showing Nystul engaged in any form of racial harassment
(verbal, physical, or visual), she otherwise demonstrated any racial animus, or her
conduct of interrogating Forrester had anything to do with his race.



                                              7
              In the third amended complaint, Forrester alleges: “There were several
deplorable harassing events at Airborne that were racially motivated, in which Plaintiff
had met with Nystul to make complaints about them, but Nystul did not conduct any
investigation. For the purposes of showing a pattern of various harassment by Airborne
against Plaintiff, refer to EXHIBIT C.” Attached to the third amended complaint as an
exhibit is a document entitled “flowchart of plaintiff’s tenure at Airborne Systems” (some
capitalization omitted) which contains descriptions of episodes of several nonparty
coworkers’ conduct and statements, including one coworker’s references to “‘KKK’” that
occurred in 2014 and 2015. That exhibit asserts that, in February 2016, Nystul did not
investigate Forrester’s complaints of harassment.
              Although the attached exhibit contains allegations of racial harassment by
coworkers who are not parties to this lawsuit, Forrester does not allege in the third
amended complaint (and did not allege in either of his DFEH complaints) that his current
                                                                          4
harassment claim is based on the conduct of anyone other than Nystul. Although
Forrester amended his DFEH charge in May 2019 to allege he had been harassed because
of his “race, national origin (includes language restrictions), color, disability (physical or
mental), medical condition (cancer or genetic characteristic), age (40 or over), marital
status,” the third amended complaint does not allege facts supporting a harassment claim
based on race against the Airborne parties because of Nystul’s conduct. Allegations that
Nystul questioned Forrester as part of her investigation of Gramm’s complaint about
Forrester’s conduct is insufficient to state a claim for harassment based on race as a
matter of law. (Roby v. McKesson Corp., supra, 47 Cal.4th at p. 707; see Reno v. Baird
(1998) 18 Cal.4th 640, 645-646 [ordinary personnel decisions cannot give rise to a

4
  This is likely because a FEHA harassment claim based on conduct that occurred in
2014 and 2015 would be time barred because Forrester did not file his original DFEH
complaint until 2017. An employee alleging a FEHA violation must file a charge with
the DFEH within one year of the alleged adverse act. (See Gov. Code §§ 12960, 12965,
subd. (b).)

                                              8
harassment claim because “‘harassment consists of a type of conduct not necessary for
performance of a supervisory job’”].)
              In the opening brief, Forrester also argues the trial court erred by sustaining
the demurrer as to his claim of harassment without giving a reason. Section 472,
subdivision (d) provides in part: “Whenever a demurrer in any action or proceeding is
sustained, the court shall include in its decision or order a statement of the specific
ground or grounds upon which the decision or order is based.”
              A party, however, waives a statement of the grounds upon which a
demurrer is sustained if the party does not request one. (§ 472, subd. (d); Krawitz v.
Rusch (1989) 209 Cal.App.3d 957, 962.) Here, Forrester does not contend, and the
record does not show, that he requested a statement of grounds. He therefore waived the
trial court’s specification of grounds. In any event, the Airborne parties’ demurrer to the
harassment and intentional infliction of emotional distress claims was made on only one
ground—that each claim failed to state facts sufficient to constitute a cause of action
within the meaning of section 430.10, subdivision (e). No more detailed reasoning other
than failure to state a cause of action is required. (Stevenson v. San Francisco Housing
Authority (1994) 24 Cal.App.4th 269, 275.)


C. Intentional Infliction of Emotional Distress Claim
              Forrester contends the trial court erred by sustaining the demurrer as to his
claim for intentional infliction of emotional distress (IIED). To state an IIED claim, the
plaintiff must allege facts showing: “‘“(1) extreme and outrageous conduct by the
defendant with the intention of causing, or reckless disregard of the probability of
causing, emotional distress; (2) the plaintiff’s suffering severe or extreme emotional
distress; and (3) actual and proximate causation of the emotional distress by the
defendant’s outrageous conduct.”’” (Christensen v. Superior Court (1991) 54 Cal.3d
868, 903.)

                                              9
              A claim for IIED must be brought within two years. (§ 335.1.) “The
statute of limitations on common law claims is not tolled while DFEH charges are
pending because the aggrieved employee can simultaneously pursue statutory and
common law remedies. [Citation.] An aggrieved employee may proceed directly to
court on common law claims without receiving a right-to-sue notice from the DFEH.
[Citation.]” (Wassman, supra, 24 Cal.App.5th at p. 853.)
              “‘Conduct to be outrageous must be so extreme as to exceed all bounds of
that usually tolerated in a civilized community.’ [Citation.]” (Christensen v. Superior
Court, supra, 54 Cal.3d at p. 903.) “[M]ere insulting language, without more, ordinarily
would not constitute extreme outrage” unless it is combined with “aggravated
circumstances.” (Alcorn v. Anbro Engineering, Inc. (1970) 2 Cal.3d 493, 499.)
              Here, Forrester alleges only one event in support of his claim that occurred
within the two years before he filed this lawsuit in July 2018—Nystul’s investigation of
Gramm’s complaint, including her interrogation of Forrester. In the third amended
complaint, Forrester clarifies what his claim is not based on: “What was severely
extreme and outrageous conduct by defendants Airborne and Nystul was not the manner
in which Nystul spoke during the interrogation, not her tone of voice, not any racial
overtones that [Forrester] believed may have occurred, not how loudly she spoke, not of
any criticisms that Nystul said (such as ‘Why did you buy Gramm’s dinner?’) What was
obviously severely extreme and outrageous conduct that exceeded all possible bounds of
decency in a civilized society were not just the breaking down process as described
above, but also defendants’ utilizing their knowledge of [Forrester]’s mental condition
and in the most despicable way of taking advantage of it to try and push him to the limit.
Defendants’ highly unprofessional behavior was notoriously appalling, to say the least.”
(Italics added.) Again, notwithstanding multiple opportunities to amend, Forrester has




                                            10
failed to allege the acts or statements by Nystul that he contends constitute outrageous
                                                                                             5
and extreme conduct, regardless of Nystul’s knowledge of the state of his mental health.
              Although the third amended complaint concludes that Nystul’s hour-long
interrogation was “aggressive” and “invasive,” it does not allege facts of outrageous
conduct to state a claim for IIED as a matter of law.


D. Leave to Amend
              When a demurrer is sustained without leave to amend, “we decide whether
there is a reasonable possibility that the defect can be cured by amendment: if it can be,
the trial court has abused its discretion and we reverse; if not, there has been no abuse of
discretion and we affirm. [Citations.] The burden of proving such reasonable possibility
is squarely on the plaintiff. [Citation.]” (Blank v. Kirwan (1985) 39 Cal.3d 311, 318; see
Schifando v. City of Los Angeles (2003) 31 Cal.4th 1074, 1081.)
              “Absent an effective request for leave to amend the complaint in specified
ways, an abuse of discretion can be found ‘“only if a potentially effective amendment
were both apparent and consistent with the plaintiff’s theory of the case.” [Citation.]’
[Citation.]” (Jenkins v. JPMorgan Chase Bank, N.A. (2013) 216 Cal.App.4th 497, 507,
overruled on another ground in Yvanova v. New Century Mortgage Corp. (2016) 62
Cal.4th 919, 939, fn. 13.)


5
   Although no longer a named defendant in the third amended complaint, Forrester also
alleged in the third amended complaint that Copenhaver’s silence during Nystul’s
interrogation of Forrester was “extreme and outrageous.” The third amended complaint
alleged: “How can the head of a department sit silently and watch one of his employees
being ‘beaten up’ by [someone] else without saying something, even when the employee
is directly soliciting his help from only 4 feet away? That type of bystander behavior, to
a reasonable person, would be considered premeditated and a contributor to the employee
being continued to be beaten; similar to adding more fuel to existing fire.” However,
Copenhaver’s silent presence at the meeting does not constitute extreme and outrageous
conduct to support a claim for intentional infliction of emotional distress either.

                                             11
              When the trial court sustained the second amended complaint with leave to
amend, it warned Forrester “this may be his last opportunity to attempt to plead a cause
of action. Any Third Amended Complaint should, therefore, be pled with particularity
and attention to the elements of each cause of action.”
              Forrester did not argue in the trial court, and has not argued on appeal,
much less demonstrated in either court, that there is a reasonable possibility the defects in
the pleading of his harassment and intentional infliction of emotional distress claims in
the third amended complaint can be cured by amendment. We therefore conclude the
demurrer to those claims was properly sustained without leave to amend.
                                              II.
 FORRESTER HAS FORFEITED THE ARGUMENT THE TRIAL COURT ERRED BY STRIKING A
      TEXT MESSAGE ALLEGATION FROM THE SECOND AMENDED COMPLAINT
              Forrester argues in the opening brief the trial court “erred in having plaintiff
strike from his complaint a text message that defendant construed as attorney-[client]
privilege but several months later allowed defendant to re-introduce the text message in
the case.” (Capitalization omitted.) The remainder of Forrester’s argument on this point
consists of the following: “Plaintiff deleted the 3-part text message that Defendant had
introduced 2 years earlier in their response (in April 2017 but no case was filed yet) to
Plaintiff’s then-lawyer’s demand letter to Defendant. (TAC [third amended complaint]
p.2:14-15, Exh. A-2) [From October 2016 to July 2017, Plaintiff had retained an attorney
Maya Serkova from Serendib Law Firm in Orange, CA. However, Ms. Serkova dropped
the case 10 months later after Plaintiff rejected a paltry offer that was only sufficient to
meet Ms. Serkova’s costs and fees up to that point.] Fast forward 17 months when
Defendant finally decided to use the pretextual reason of terminating Plaintiff Forrester:
‘harassment and interfering with an investigation’. [¶] For [the trial court] to permit
Defendant to re-introduce a document after the judge told Plaintiff to remove it from his
complaint was not proper judicial discretion and obviously prejudicial against Plaintiff.”


                                              12
               Lines 14 to 15 of page 2 of the third amended complaint cited by Forrester
allege that the trial court ordered Forrester to have his right to sue letter amended within
45 days to reflect his current causes of action and to then file the amended right to sue
letter with the court and forward a copy to the Airborne parties. Exhibit A to the third
amended complaint consists of a minute order (1) sustaining the demurrer to the second
amended complaint with leave to amend, affording Forrester “one further opportunity to
add the amended Right-to-Sue letter as part of a Third Amended Complaint, and to
                                                                         6
address the other issues raised by the defendants in their demurrer;” and (2) granting the
Airborne parties’ motion to strike portions of the second amended complaint alleging a
claim for punitive damages and “relating information from a settlement conference.”
               Neither citation addresses any text message from Forrester’s former
counsel, nor otherwise sheds any light on the argument Forrester is purporting to assert.
Forrester does not discuss this argument in his reply brief.
               “‘“The reviewing court is not required to make an independent, unassisted
study of the record in search of error . . . .” [Citations.] It is the duty of [appellant] to
refer the reviewing court to the portion of the record which supports appellant’s
contentions on appeal. [Citation.] If no citation “is furnished on a particular point, the
court may treat it as waived.”’ [Citation.]” (Sakaguchi v. Sakaguchi (2009) 173
Cal.App.4th 852, 862; citing Bullock v. Philip Morris USA, Inc. (2008) 159 Cal.App.4th
655, 685 [“An appellant must affirmatively demonstrate error through reasoned
argument, citation to the appellate record, and discussion of legal authority”].)




6
  The minute order states in part: “The portions stricken are those identified at 2:1-4 of
the Notice of Motion” to strike the second amended complaint. That reference does not
shed light on Forrester’s argument because our record does not contain the moving
papers or the opposition.

                                               13
              Forrester has failed to adequately articulate his argument and support it
with citations to the record and relevant legal authority. We therefore do not consider it
further.
                                             III.
                          THE CASE MANAGEMENT CONFERENCE
              Forrester argues the trial court erred “in vacating” the case management
conference set for December 26, 2019 “which precluded [Forrester] from addressing
[Airborne]’s several irrefutable inconsistencies and underhanded discoveries.”
(Capitalization omitted.) Forrester argues he was prejudiced in “not being able to testify
at the CMC hearing about some underhanded schemes and elaborate fabrications that
[Airborne] had done to try and entrap [Forrester].”
              Rule 3.722(a) of the California Rules of Court provides: “In each case, the
court must set an initial case management conference to review the case. At the
conference, the court must review the case comprehensively and decide whether to assign
the case to an alternative dispute resolution process, whether to set the case for trial, and
whether to take action regarding any of the other matters identified in rules 3.727 and
3.728. The initial case management conference should generally be the first case
management event conducted by court order in each case, except for orders to show
cause.” Rule 3.725 of the California Rules of Court requires each party to file a case
management statement, using the mandatory Case Management Statement (Judicial
Council form CM-110) and serve it on all other parties in the case.
              Forrester filed a case management statement to which he attached 41 pages
of contentions, argument, evidence, and portions of discovery responses in advance of the
scheduled December 26, 2019 case management conference. The Airborne parties also
filed a case management statement.
              Rule 3.722(d) of the California Rules of Court states: “If, based on its
review of the written submissions of the parties and such other information as is

                                              14
available, the court determines that appearances at the conference are not necessary, the
court may issue a case management order and notify the parties that no appearance is
required.”
              The trial court here did just that. In a minute order dated December 19,
2019, the trial court stated: “There are no appearances by any party. [¶] Pursuant to Rule
3.722 of the California Rules of Court, and after a review of the written submissions of
the parties and the court’s file, the Court determines that appearances at the Case
Management Conference are not necessary and the Court issues the following order: [¶]
The matter is set [for] a Jury Trial on 10/26/2020 at 9:00 AM in Department C22. [¶]
The estimated length of trial: 5 days. [¶] The court declines to set a Mandatory
Settlement Conference at this time. [¶] Defendants shall give notice.” Our record does
not show Forrester made a request to appear at the case management conference and he
does not cite legal authority showing that even if he had made such a request, he would
have been entitled to so appear.
              In his opening brief, Forrester cites rules 369 and 371 of the Orange County
Superior Court Local Rules and argues the trial court erred in vacating the case
management hearing “because it prejudiced Plaintiff in not being able to testify at the
CMC hearing . . . [and] [s]ince there was no CMC, and eventually no trial was conducted
due to the summary judgment, it may have deprived Plaintiff from bringing up crucial
evidence in this briefing.”
              But Forrester was not entitled to present testimony or otherwise argue the
merit of his case at the case management conference. Rule 3.727 of the California Rules
of Court identifies the proper subjects of such a conference, which include issues
involving the state of the pleadings and status of service of process, alternative dispute




                                             15
resolution options, discovery plans, insurance, the nature of relief sought, and trial
              7
procedures.
                  Rules 369 and 371 of the Orange County Superior Court Local Rules do
not provide otherwise. Local rule 369 reiterates rule 3.725 of the California Rules of
Court’s requirement that each party must file a case management statement, and expands
on the consequences for a party who fails to comply with that rule. Local rule 371 states:
“At the case management conference, the court will consider the present status of the
case and how to achieve compliance with the Time Standards as adopted by the Judicial
Council of the State of California.” Neither local rule limits the trial court’s authority
pursuant to rule 3.722(d) of the California Rules of Court to determine that appearances
at the conference are not necessary. Nor could a local rule so conflict with a rule of
court. (See In re Harley C. (2019) 37 Cal.App.5th 494, 501 [Gov. Code, § 68070,
subdivision (a) provides that “courts may institute only those local rules that are ‘not
inconsistent with law or the rules adopted and prescribed by the Judicial Council’”].)
                  In any event, Forrester does not identify any information he wanted to
present to the court that he did not include in his lengthy attachments to his case
management conference statement. We find no error.
                                                 IV.
                                        DISCOVERY ISSUES
                  Forrester also argues the trial court erred in its handling of certain discovery
issues. “Orders regarding discovery are reviewed under the abuse of discretion standard.
[Citations.]” (Cornerstone Realty Advisors, LLC v. Summit Healthcare REIT, Inc. (2020)
56 Cal.App.5th 771, 789 (Cornerstone).) The test for abuse of discretion is whether the


7
  Rule 3.728 of the California Rules of Court, in turn, requires that the case management
conference be conducted in the manner provided by local rule and requires the court to
enter a case management order setting a schedule for subsequent proceedings and
otherwise providing for the management of the case.

                                                 16
trial court’s decision exceeded the bounds of reason. (Shamblin v. Brattain (1988) 44
Cal.3d 474, 478-479.) “In applying the abuse of discretion standard, the reviewing court
measures the evidence presented to the trial court against the range of options permitted
by the established legal criteria. [Citation.]” (Cornerstone, supra, 56 Cal.App.5th at
p. 789.) The governing law limits the scope of the trial court’s discretion, and a decision
that exceeds those limits constitutes an abuse of discretion. (Ibid.)


A. Motion to Quash
              Forrester first challenges the trial court’s order granting the Airborne
parties’ motion, brought pursuant to sections 1985.3 and 1987.1, to quash the subpoena
duces tecum issued by Forrester on PTS Advance employment agency for documentation
regarding Gramm. Section 1985.3, subdivision (b) requires a subpoenaing party to serve
on the consumer whose records are being sought a copy of the subpoena duces tecum and
related documents at least five days before serving the subpoena on the custodian from
whom the records are sought. Subdivision (k) of section 1985.3 provides: “Failure to
comply with this section shall be sufficient basis for the witness to refuse to produce the
personal records sought by a subpoena duces tecum.” Section 1987.1 authorizes a party
to file a motion to quash a subpoena.
              In his opposition to the motion to quash, Forrester admitted he did not serve
Gramm as required by section 1985.3 because he was unaware of that code section’s
consumer notice requirement. Forrester argued the trial court should waive the notice
requirement or issue an order shortening time for service of the subpoena under
subdivision (h) of section 1985.3 which provides: “Upon good cause shown and
provided that the rights of witnesses and consumers are preserved, a subpoenaing party
shall be entitled to obtain an order shortening the time for service of a subpoena duces
tecum or waiving the requirements of subdivision (b) where due diligence by the
subpoenaing party has been shown.”

                                             17
              At the hearing on the motion, the trial court denied Forrester’s request:
“I’m not going to waive notice. I don’t see any reason to do so, especially in this
particular case. So I’m not going to waive notice. [¶] Basically, what I’m going to say to
you is that the motion to quash will be granted, but it’s without prejudice in the sense that
you can always come back and follow the code and make the same request.”
              Forrester did not re-serve the subpoena duces tecum. He has not and
cannot show he acted with due diligence in attempting to serve Gramm in compliance
with section 1985.3’s notice to consumer requirement because he admittedly did not
know of that requirement and had not attempted to comply with it as of the date the trial
court granted the motion to quash. Without a showing of good cause and due diligence,
there was no basis for the trial court to waive the notice requirements of section 1985.3 or
issue an order shortening time for service of the subpoena.
              Even if the trial court had erred by denying Forrester’s request to waive
notice or for an order shortening time, Forrester has not shown how he was prejudiced by
the court’s ruling. The court granted the motion to quash in October 2019 (two months
before the scheduled case management conference when a trial date was set in the case).
The trial court explained to Forrester at the hearing on the motion that the order granting
the motion to quash was without prejudice so as to allow Forrester to again seek to
subpoena Gramm’s records from PTS by following the statutory requirements. Nothing
in our record shows Forrester was prevented from availing himself of that opportunity.


B. The Motion to Compel Discovery and the Motion for Reconsideration
              Forrester filed a motion to compel further responses to the request for
production of documents “set five” that he had propounded on Airborne. Airborne filed
an opposition to the motion, arguing, inter alia, that Forrester’s requests were
“significantly overbroad,” his motion was untimely, and his motion was not supported
with the required separate statement.

                                             18
               Forrester did not appear at the hearing on the motion. The trial court
denied the motion because (1) it was untimely; (2) Forrester failed to file a separate
statement as required by rule 3.1345(a) of the California Rules of Court; and (3) it was
improper because Forrester had previously served four requests for production of
documents that were identical to the “set five” at issue in the motion. The trial court
issued sanctions in the amount of $700 to be paid by Forrester to Airborne’s counsel
pursuant to section 2031.310, subdivision (h).
               Forrester filed a motion seeking reconsideration of the court’s ruling under
section 1008, subdivision (a) on the ground: “Plaintiff has determined that the court did
not address Plaintiff’s 22-page Reply to Defendant’s Opposition to Plaintiff’s Motion to
Compel . . . that had been timely filed . . . . The court order only referred to Defendants’
Opposition to Plaintiff’s Motion to Compel . . . in which the REPLY refutes with
different facts.”
               The trial court granted Forrester’s motion to reconsider its ruling on the
motion to compel, but stated in its minute order: “On reconsideration and re-reviewing
Plaintiff’s reply, the Court’s ruling remains the same. [¶] Plaintiff’s Motion to Compel
Further Responses to Requests for Production of Documents (‘RPDS’), Set Five is
DENIED.” (Italics added.) The trial court explained:
               “A motion to compel further response must be served within 45 days after
service of a verified response (extended if served by mail, overnight delivery or fax or
electronically; see CCP §§ 1010.6(a)(4), 1013.).
               “Otherwise, the demanding party waives the right to compel any further
response to the CCP § 2031.010 demand. (CCP §§ 2031.310(c), 2016.050; see Sperber
v. Robinson (1994) 26 CA4th 736, 745.)
               “Plaintiff filed his motion on 6/17/2020 (the last day to file) and then failed
to inquire about it for three weeks. It is the filer’s responsibility to verify receipt and
filing of the document. Absent a confirmation of receipt and filing from the court, there

                                              19
is no presumption that an electronically filed document has been received and filed. (See
CRC 2.259(a)(3), (4))
              “Additionally, Plaintiff failed to file a separate statement as required by
CRC 3.1345(a)(3). Plaintiff made no request to file a concise outline of the discovery
request either prior to or in his actual motion and none was granted.
              “The motion remains improper. Plaintiff served identical RPDS in sets 1,
2, 3, and 4. [Citation.] Plaintiff’s argument that he continues to propound identical
RPDS because Defendants keep failing to comply is not persuasive.
              “If Defendants fail to comply with a request to provide documents,
Plaintiff’s recourse is to bring a timely motion to compel further responses or a motion to
produce documents. The solution is not to keep propounding the same RPDS and expect
a different response.
              “Finally, if Plaintiff did not believe the Court considered his reply in
providing its tentative decision, Plaintiff should have appeared at Court Call to argue the
merits of the reply. Plaintiff failed to do so.
              “Sanctions in the amount of $700 to be paid by Plaintiff to counsel for
Defendant within 60 days. CCP §§2031.310(h).”
              In his opening brief, Forrester does not challenge the denial of his motion to
compel on the ground it was untimely brought. As the trial court did not err by denying
the motion on that ground, we could end our analysis of this issue here.
              We nevertheless address and reject Forrester’s argument the trial court
erroneously denied the motion on the additional ground he failed to file a separate
statement as required by rule 3.1345(a) of the California Rules of Court. Forrester argues
that in the reply he filed in support of his motion to compel he “had pled with the court to
‘grant [him] the opportunity to submit a concise outline . . .’ in lieu of a separate
statement, permitted by Rule 3.1345[(b)(2)].” That rule, however, provides that a
separate statement is not required “[w]hen a court has allowed the moving party to

                                              20
submit—in place of a separate statement—a concise outline of the discovery request and
each response in dispute.” (Italics added.)
              As pointed out by the trial court, Forrester “made no request to file a
concise outline of the discovery request either prior to or in his actual motion and none
was granted.” (Italics added.) Forrester does not claim the court ever granted him
permission to submit a concise outline of the disputed discovery requests and responses
instead of a separate statement. His request of the court to do so for the first time in his
reply filed in support of his motion to compel does not constitute permission; in any
event, his reply is not included in our appellate record.
              Contrary to Forrester’s contention, the record shows the trial court
reviewed and considered Forrester’s submissions in support of his motion to compel, and
then reviewed them again after granting his motion for reconsideration. Forrester’s
motion to compel was properly denied.


C. Stipulation and Protective Order
              Forrester argues the trial court signed a stipulated protective order on
December 13, 2019 “compelling Defendant to permit Plaintiff to legally inspect
documents from Plaintiff’s employer, Airborne.” Without citing to the record, Forrester
argues the trial court erred by “ignor[ing]” the stipulated protective order, which he states
he included in the amended notice of his unsuccessful motion to compel, because the
stipulated protective order in and of itself required Airborne to allow him to inspect
Airborne’s nonconfidential information including e-mails.
              Forrester’s argument is without merit. The parties’ stipulation and
protective order states the parties entered into the stipulation “in order to facilitate the
exchange of information and documents which may be subject to confidentiality
limitations on disclosure due to federal laws, state laws, and privacy rights.” The
stipulation and protective order set forth the manner in which exchanged discovery

                                               21
should be segregated and marked for confidentiality purposes. It did not require the
Airborne parties to produce any documents and it did not vest in Forrester any rights to
inspect any particular materials.
                                             V.
                        ISSUES REGARDING SUMMARY JUDGMENT
              The trial court granted Airborne’s motion for summary judgment as to all
of Forrester’s remaining claims for disability discrimination, retaliation, and wrongful
termination in violation of public policy. As we will discuss, the record shows the trial
court applied the correct analytical framework and legal standards in granting the motion
and Forrester’s claims of procedural and evidentiary error are without merit.


A. Standard of Review and the Burden-shifting Standard Applicable to FEHA Claims
              “‘On review of an order granting or denying summary judgment, we
examine the facts presented to the trial court and determine their effect as a matter of
law.’ [Citation.] We review the entire record, ‘considering all the evidence set forth in
the moving and opposition papers except that to which objections have been made and
sustained.’ [Citation.] Evidence presented in opposition to summary judgment is
liberally construed, with any doubts about the evidence resolved in favor of the party
opposing the motion. [Citation.] [¶] Summary judgment is appropriate only ‘where no
triable issue of material fact exists and the moving party is entitled to judgment as a
matter of law.’ [Citation.] A defendant seeking summary judgment must show that the
plaintiff cannot establish at least one element of the cause of action. [Citation.]”
(Regents of University of California v. Superior Court (2018) 4 Cal.5th 607, 618.)
              In Wilkin v. Community Hospital of Monterey Peninsula (2021) 71
Cal.App.5th 806, 820-821 (Wilkin), a panel of this court summarized the burden-shifting
standard applicable to discrimination claims brought under FEHA as follows:



                                             22
              “‘California uses the three-stage burden-shifting test established by the
United States Supreme Court for trying claims of discrimination based on a theory of
disparate treatment. (Guz [v. Betchel National, Inc. (2000)] 24 Cal.4th 317, 354 [Guz];
see McDonnell Douglas Corp. v. Green (1973) 411 U.S. 792 (McDonnell Douglas).)
“This so-called McDonnell Douglas test reflects the principle that direct evidence of
intentional discrimination is rare, and that such claims must usually be proved
circumstantially. Thus, by successive steps of increasingly narrow focus, the test allows
discrimination to be inferred from facts that create a reasonable likelihood of bias and are
not satisfactorily explained.” [Citation.]
              “‘Under the McDonnell Douglas test, the plaintiff has the initial burden of
establishing a prima facie case of discrimination. [Citation.] To meet this burden, the
plaintiff must, at a minimum, show the employer took actions from which, if
unexplained, it can be inferred that it is more likely than not that such actions were based
on a prohibited discriminatory criterion. [Citation.] A prima facie case generally means
the plaintiff must provide evidence that (1) the plaintiff was a member of a protected
class, (2) the plaintiff was qualified for the position he or she sought or was performing
competently in the position held, (3) the plaintiff suffered an adverse employment action,
such as termination, demotion, or denial of an available job, and (4) some other
circumstance suggests a discriminatory motive. [Citation.]
              “‘If the plaintiff establishes a prima facie case, then a presumption of
discrimination arises, and the burden shifts to the employer to rebut the presumption by
producing admissible evidence sufficient to raise a genuine issue of material fact the
employer took its actions for a legitimate, nondiscriminatory reason. [Citation.] If the
employer meets that burden, the presumption of discrimination disappears, and the
plaintiff must challenge the employer’s proffered reasons as pretexts for discrimination or
offer other evidence of a discriminatory motive.’ [Citation.]



                                             23
              “In Scotch [v. Art Institute of California (2009)] 173 Cal.App.4th [986,] at
pages 1004-1005, a panel of this court addressed the application of the McDonnell
Douglas test in the context of a motion for summary judgment: ‘As Guz explains, several
decisions suggest that when an employee opposes an employer’s motion for summary
judgment of a discrimination claim, the employer must make the initial showing of no
merit and the McDonnell Douglas burdens are reversed. [Citation.] Other decisions
suggest the plaintiff can survive the employer’s summary judgment motion merely by
presenting, at the outset, evidence satisfying the prima facie elements of McDonnell
Douglas. [Citation.] Guz did not resolve the issue because the defendant in that case
proceeded to the second step of the McDonnell Douglas test and produced admissible
evidence sufficient to raise a genuine issue of material fact that its actions were taken for
a legitimate, nondiscriminatory reason. [Citation.]
              “‘In Kelly [v. Stamps.com Inc. (2005)] 135 Cal.App.4th 1088, the court
explained the Guz standard in light of the California Supreme Court’s decision in Aguilar
v. Atlantic Richfield Co. (2001) 25 Cal.4th 826: “A defendant employer’s motion for
summary judgment slightly modifies the order of these [McDonnell Douglas] showings.
If, as here, the motion for summary judgment relies in whole or in part on a showing of
nondiscriminatory reasons for the discharge, the employer satisfies its burden as moving
party if it presents evidence of such nondiscriminatory reasons that would permit a trier
of fact to find, more likely than not, that they were the basis for the termination.
[Citations.] To defeat the motion, the employee then must adduce or point to evidence
raising a triable issue, that would permit a trier of fact to find by a preponderance that
intentional discrimination occurred. [Citations.] In determining whether these burdens
were met, we must view the evidence in the light most favorable to plaintiff, as the
nonmoving party, liberally construing [the plaintiff’s] evidence while strictly scrutinizing
defendant’s.”’ (Wilkin, supra, at pp. 820-821, italics added.) In Scotch, supra, 173
Cal.App.4th at page 1005, the appellate court “agreed with and applied the standard set

                                              24
forth in Kelly v. Stamps.com Inc. (2005) 135 Cal.App.4th 1088, in affirming summary
judgment in favor of an employer as to a disability discrimination claim alleged under
FEHA.” (Wilkin, supra, at p. 822.)
              In the context of a motion for summary judgment, a retaliation claim
                     8
brought under FEHA “is treated the same as a FEHA discrimination claim: Where
‘“‘the employer presents admissible evidence either that one or more of [the employee’s]
prima facie elements is lacking, or that the adverse employment action was based on
legitimate, nondiscriminatory [or nonretaliatory] factors, the employer will be entitled to
summary judgment unless the [employee] produces admissible evidence which raises a
triable issue of fact material to the [employer’s] showing.’”’ [Citation.]” (Wilkin, supra,
71 Cal.App.5th at p. 828.)


B. The Trial Court’s Order Granting Airborne’s Motion for Summary Judgment
              The trial court explained its reasoning for granting Airborne’s motion for
summary judgment as follows:
              “When the employer seeks summary judgment, as here, the initial burden
rests with the employer to show that no unlawful discrimination occurred. Basically, the
Defendant must carry the burden of showing the employee’s action has no merit
[citation]. It may do so by evidence that either negates an essential element of the
employee’s claim (difficult to do, because [a] prima facie case of discrimination is so
easy to establish) or evidence that demonstrates some legitimate, nondiscriminatory
reason for the action taken against the employee. [Citation.] Here, the Defendant
proffered evidence that not only negates elements of each cause of action, but also shows
that the decision to terminate Plaintiff was for a legitimate, nondiscriminatory reason;

8
 Forrester’s retaliation claim in the third amended complaint was based on allegations
Airborne violated FEHA because “disability discrimination” was the substantial
motivating reason for Airborne’s decision to terminate his employment.

                                            25
that is, Airborne terminated Mr. Forrester’s employment based on what Carissa Gramm
reported regarding Mr. Forrester’s inappropriate conduct toward her. The evidence in
support of this argument is: Nystul Decl., ¶¶ 6-12; Persoff Decl., ¶ 3, Exh. J, 88:20- 89:8;
¶ 5, Exh. L, p. 4. Ms. Nystul determined that Plaintiff’s conduct violated Airborne’s anti-
harassment policy. (UMF 8.) This constituted a legitimate business reason that
compelled terminating Plaintiff[’]s employment. [Citation.]
              “The burden now shifted to Plaintiff to create a triable issue of material fact
as to Defendant’s attempt to negate the elements of the cause of action. Since the Motion
is unopposed, the Plaintiff has failed to sustain his burden.”



C. Forrester’s Contentions of Error Regarding the Grant of Summary Judgment Are
Without Merit

              Forrester does not argue the trial court erred in granting summary judgment
by applying incorrect legal standards or an improper analysis. Instead, Forrester argues
the court’s grant of summary judgment was in error, due to certain procedural and
evidentiary errors which we address post. The trial court’s minute order and signed order
show the trial court applied the governing burden-shifting standard in reaching its
decision.
              Pursuant to the McDonnell Douglas burden-shifting framework, as applied
by the California Supreme Court in Guz, supra, 24 Cal.4th 317 in the context of a motion
for summary judgment, Airborne produced evidence showing Forrester’s employment
was terminated based on Nystul’s recommendation following her investigation of
Gramm’s complaint about Forrester’s conduct. That evidence, in the form of Nystul’s
declaration filed in support of the motion for summary judgment, showed that on
September 8, 2016, Gramm complained to Nystul that the prior evening, Forrester made
several inappropriate comments of a sexual nature to her, told her to keep in touch after


                                             26
she returned to school or “he would have to find her,” and tried to “‘make out’” with
Gramm when she hugged him goodbye.
              In her declaration, Nystul stated that her recommendation to terminate
Forrester’s employment was also based on her conversation with Forrester on
September 9, 2016, and his failure thereafter to comply with Nystul’s request not to
contact Gramm. She further stated in her declaration that she had concluded Forrester
violated Airborne’s anti-harassment policy.
              Additionally, Airborne produced evidence that Forrester’s employment
with Airborne was at will. In her declaration, Nystul authenticated Forrester’s signed
“Acknowledgment of At-Will” form which stated, inter alia, that “[a]ll employees of
Airborne Systems [U.S.] are employed ‘at-will,’ meaning that the terms of employment
may be changed with or without notice, with or without cause, including, but not limited
to termination.” That form further stated: “Airborne Systems U.S. or the employees may
terminate the employment relationship at any time, with or without notice, with or
without cause.”
              Citing, inter alia, Nystul’s declaration, the trial court correctly concluded
Airborne had presented evidence that Forrester’s employment was terminated for a
legitimate, nondiscriminatory reason. “A legitimate, nondiscriminatory reason is one that
is unrelated to prohibited bias and that, if true, would preclude a finding of
discrimination. [Citation.] [An] employer’s evidence must be sufficient to allow the trier
of fact to conclude that is it more likely than not that one or more legitimate,
nondiscriminatory reasons were the sole basis for the adverse employment action.
[Citation.]” (Featherstone v. Southern California Permanente Medical Group (2017) 10
Cal.App.5th 1150, 1158 (Featherstone), citing, inter alia, Guz, supra, 24 Cal.4th at
p. 358.)
              As noted by the trial court, after Airborne presented such evidence, the
burden shifted to Forrester to present evidence that Airborne’s decision was motivated at

                                              27
least in part by prohibited discrimination or retaliation. (Featherstone, supra, 10
Cal.App.5th at pp. 1158-1159, citing Guz, supra, 24 Cal.4th at pp. 353, 357.) To carry
that burden, Forrester’s evidence would need to have been “sufficient to support a
reasonable inference that discrimination was a substantial motivating factor in the
decision.” (Featherstone, supra, at p. 1159.)
              Here, Forrester did not file any opposition to the motion for summary
judgment and did not submit any evidence showing that discrimination or retaliation was
a substantial motivating factor in the decision to terminate his employment. In his
appellate briefs, Forrester asserts he did not violate Airborne’s anti-harassment policy.
He also points out that Gramm was no longer working for Airborne at the time of the
dinner.
              Notwithstanding Forrester’s failure to produce any evidence in support of
his argument, as was his burden, it does not matter whether Gramm was a current
employee of Airborne at the time of her dinner with Forrester, or whether Nystul might
have been mistaken in concluding that Forrester had violated Airborne’s anti-harassment
policy: “To show that an employer’s reason for termination is pretextual, an employee
‘“cannot simply show that the employer’s decision was wrong or mistaken, since the
factual dispute at issue is whether discriminatory animus motivated the employer, not
whether the employer is wise, shrewd, prudent, or competent.”’ [Citation.] To meet his
or her burden, the employee ‘“must demonstrate such weaknesses, implausibilities,
inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate
reasons for its action that a reasonable factfinder could rationally find them ‘unworthy of
credence,’”’ and hence infer ‘“‘that the employer did not act for [the asserted] non-
discriminatory reasons.’”’ [Citation.] ‘[I]f nondiscriminatory, [the employer’s] true
reasons need not necessarily have been wise or correct. [Citations.] While the objective
soundness of an employer’s proffered reasons supports their credibility . . . , the ultimate
issue is simply whether the employer acted with a motive to discriminate illegally. Thus,

                                             28
“legitimate” reasons [citation] in this context are reasons that are facially unrelated to
prohibited bias, and which, if true, would thus preclude a finding of discrimination.’
[Citation.]” (Featherstone, supra, 10 Cal.App.5th at pp. 1159-1160.)
              Furthermore, “[t]he employee’s ‘subjective beliefs in an employment
discrimination case do not create a genuine issue of fact . . . .’ The employee’s evidence
must relate to the motivation of the decision makers and prove, by nonspeculative
evidence, ‘an actual causal link between prohibited motivation and termination.’
[Citation.]” (Featherstone, supra, 10 Cal.App.5th at p. 1159.)
              Airborne’s stated reason for terminating Forrester’s at-will employment is
indisputably facially unrelated to prohibited bias. By failing to oppose the motion for
summary judgment, Forrester failed to make any showing that would enable a reasonable
factfinder to determine Airborne’s stated reason to be unworthy of credence so as to infer
Airborne did not act for the asserted nondiscriminatory reason. In the absence of a triable
issue of material fact, Airborne was entitled to summary judgment in its favor. (§ 437c,
subd. (c) [“The motion for summary judgment shall be granted if all the papers submitted
show that there is no triable issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law,” italics added].)
              In light of the foregoing, the trial court did not err by granting Airborne’s
unopposed motion for summary judgment after concluding Airborne produced evidence
showing its decision to terminate Forrester’s employment was for a legitimate,
nondiscriminatory reason and not for a discriminatory or retaliatory reason.
              Forrester’s claim for wrongful termination in violation of public policy was
entirely based on his claims Airborne discriminated and retaliated against him in
violation of FEHA. (See Turner v. Anheuser-Busch, Inc. (1994) 7 Cal.4th 1238, 1252
[“Apart from the terms of an express or implied employment contract, an employer has
no right to terminate employment for a reason that contravenes fundamental public policy
as expressed in a constitutional or statutory provision,” italics added].) For the reasons

                                             29
discussed ante, there are no triable issues of material fact as to Forrester’s FEHA claims.
Consequently, his claim for wrongful termination in violation of public policy fails as a
matter of law. (See Wilkin, supra, 71 Cal.App.5th at p. 831; Hanson v. Lucky Stores, Inc.
(1999) 74 Cal.App.4th 215, 229 [because the plaintiff’s FEHA claim failed, the plaintiff’s
wrongful termination claim also failed].)


       1. Forrester Files No Opposition to the Motion for Summary Judgment but
          Instead Files (1) a Motion Seeking Reconsideration of the Court’s Denial of
          Airborne’s Ex Parte Request to Continue the Hearing on that Motion; and
          (2) an Opposition to Airborne’s Notice of Non-Opposition to the Motion for
          Summary Judgment, Both of Which He Contends Were Erroneously Denied
              On March 3, 2021, Airborne applied ex parte for an order continuing the
hearing on Airborne’s motion for summary judgment from March 18 to May 13 to “allow
Judge Salter, who has been presiding over this litigation since its inception in July 2018,
to preside over the Motion following his return from sitting Pro Tem in the Court of
         9
Appeal.” Airborne had given Forrester notice of its ex parte application around
10:00 p.m. on March 2 and asked Forrester whether he opposed the application and
whether he would appear at the hearing on the application scheduled for March 4 at 11:45
a.m. Early in the morning March 4, Forrester responded by e-mail stating, “Although I
do not believe that continuing a motion for summary judgment in order to retain the
judge falls within the requirements of an ex part[e] application, I will not oppose the
motion to continue . . . .” He stated he would not appear at the hearing, and added:
“Assuming that Judge Salter grants your second ex parte motion . . . I will thus
discontinue my in-process opposition to your March 18 sj [summary judgment] that was
due today (March 4, 2021, which is the required 14 days prior to the sj hearing), as it will




9
  Judge Salter had been the primary, but not the only, judicial officer involved in this
case at this point in the litigation.

                                             30
become moot.” He also stated, however, that he would be opposing the motion for
summary judgment.
              Airborne appeared ex parte on its application before Judge Richard
Oberholzer as scheduled. In its March 4, 2021 minute order, the court stated that, after
reading and considering the ex parte application and Airborne’s argument, and noting the
lack of opposition, the ex parte application was denied. Around noon on March 4,
Airborne’s counsel informed Forrester by e-mail that the trial court had denied the
ex parte application to continue the hearing. Forrester responded, “Not surprised!”
              On March 8, Airborne filed a notice of non-opposition to its motion for
summary judgment. The notice stated that although Airborne had served the notice of
motion for summary judgment on Forrester months earlier on December 28, 2020, and
the opposition was due on March 4, Airborne had not received any opposition to date.
              Forrester never filed an opposition to the motion for summary judgment or
a request for leave to file a late opposition. Instead, on March 13, he filed a motion for
reconsideration of the trial court’s denial of Airborne’s ex parte application seeking a
continuance of the hearing on the motion for summary judgment. That motion was set to
be heard April 1.
              On that same day, he also filed an opposition to defendant’s notice of
non-opposition to the motion for summary judgment. In that document, Forrester did not
request the opportunity to file an opposition to the motion for summary judgment but
stated: “This Opposition is based on the grounds that [Airborne’s attorney] did not
include [Forrester]’s responsive email to either [Airborne]’s Ex-Parte Application to
Continue the Hearing for Summary Judgment/Adjudication . . . or [his] Declaration in
Support of the Ex Parte Application. Plaintiff believes that the court may not have been
aware and considered Plaintiff’s email prior to arriving at the court’s denial decision of
the ex-parte application. Plaintiff’s responsive email dated March 4, 2021, at 5:33 a.m.
stated that Plaintiff would not oppose the ex-parte application for [summary

                                             31
judgment/summary adjudication] and also would not appear at the March 4, 2021,
ex-parte . . . hearing at 11:45 a.m.” (Italics omitted.) Forrester stated that had Airborne
“included these new facts . . . the court may have likely not denied the ex-parte
application.” (Italics omitted.) He also argued Airborne’s counsel’s ex parte application
was deficient which “contributed to the court’s denial of the ex parte application.”
(Italics omitted.) Forrester stated Airborne’s deficient ex parte application was designed
to interfere with his efforts to complete “the major task of generating his Opposition” to
the motion for summary judgment. He further stated: “If it were not for Defendant’s
purposeful interruption and words of no prejudice but benefit to Plaintiff as reasons for
the second ex parte, Plaintiff would have timely completed his Oppositions to the
DMSJ/A without issue.” (Italics omitted.)
              At the telephonic hearing on the motion for summary judgment as noticed
on March 18, 2021, at which both Airborne and Forrester appeared, the trial court granted
Airborne’s motion for summary judgment. Forrester did not explain why he never filed
or sought leave to file any opposition to the motion for summary judgment.
              At the telephonic hearing on April 1, the trial court denied Forrester’s
motion for reconsideration of the denial of Airborne’s ex parte application for a
continuance on the ground there was “no proof of service either separately filed, attached
to the motion or attached to the declaration.” (The copy of the motion for reconsideration
contained within the appellant’s appendix does not include a proof of service.)
              In his opening brief, Forrester does not challenge the trial court’s denial of
his motion for reconsideration for lack of a proof of service. Instead, he argues the trial
court erred by denying Airborne’s ex parte application to continue the hearing on the
summary judgment because (1) it constituted a lack of cooperation with Judge Salter’s
prior order granting an ex parte request to continue the trial date; (2) Forrester did not
oppose the ex parte application; and (3) it “set in motion [Forrester]’s inability to
complete his opposition to [Airborne]’s motion for summary judgment and ultimately

                                              32
precluded [Forrester] from addressing at summary judgment [Forrester]’s several
irrefutable inconsistencies and fabrications, including doctored text messages and
deposition transcript, and bad-faith declarations, as well from addressing [Forrester]’s
claims in his [third amended complaint].”
              Assuming Forrester has standing to challenge the court’s denial of
Airborne’s ex parte application, his arguments are without merit. First, Judge Salter’s
prior order continuing the trial date in the matter had nothing to do with the hearing on
the motion for summary judgment and whether that date should be continued.
Furthermore, there was no reason for the hearing on the motion for summary judgment to
be continued until Judge Salter became available to rule on the motion. The motion
could be decided by any bench officer.
              Second, Forrester has cited no legal authority and we have found none that
requires a trial court to grant an ex parte application or motion simply because it is
unopposed.
              Third, and most importantly, Forrester has failed to show how the court’s
denial of Airborne’s ex parte application to continue the hearing on the motion for
summary judgment had anything to do with Forrester’s ability to oppose the motion for
summary judgment itself. The record shows Forrester was aware his opposition was due
on March 4 when he received notice of Airborne’s ex parte application on March 2. He
claimed his opposition was “in-process.” He stated he was going to assume the court
would grant the continuance because it had previously continued the trial date in the case
and hold off on completing his opposition.
              Forrester’s determined course of action was not directed or even suggested
by the court or Airborne. When Forrester’s assumption proved to be incorrect, he not
only failed to file a timely opposition, he also never sought leave to file a late opposition
to the motion for summary judgment. Contrary to Forrester’s statement in his opening
brief that he had not been “given the opportunity to state why he had not filed his

                                             33
Opposition to summary judgment,” the reporter’s transcript shows he not only had the
opportunity to address the court at the hearing on the motion for summary judgment, but
he also argued against the tentative decision. Nevertheless, he did not explain to the
court why he never filed an opposition. Although he asserts he was deprived of the
opportunity to oppose the motion for summary judgment, he does not explain how or
why that is true and the record offers no explanation for his omission.
              We also reject Forrester’s argument the trial court granted the summary
judgment simply because Forrester did not file an opposition or responsive statement.
The trial court’s minute order set forth the applicable analytical framework and, with
citations to Airborne’s evidence, explained how it concluded Airborne met its burden of
showing Forrester’s employment was terminated because of his conduct with Gramm to
shift the burden to Forrester. Forrester did not carry his burden of showing pretext
because he did not file an opposition and responsive evidence.
              We find no error.


       2. Contentions of Evidentiary Error
              In his opening brief, Forrester argues the trial court erred by considering
evidence Airborne relied upon in moving for summary judgment which Forrester
contends is hearsay and otherwise unreliable. In his opening brief, Forrester provides
detailed commentary on the statements contained in Nystul’s declaration among other
declarations submitted in support of Airborne’s motion. We, however, do not need to
analyze whether evidence proffered by Airborne in support of its motion for summary
judgment constituted inadmissible hearsay because Forrester has waived his argument by
failing to assert any evidentiary objections in the trial court.
              In Reid v. Google, Inc. (2010) 50 Cal.4th 512, 521-522, footnote omitted,
the Supreme Court stated: “Section 437c, governing summary judgment motions,
contains two waiver provisions relating to evidentiary objections. [¶] Section 437c,

                                              34
subdivision (b)(5) states: ‘Evidentiary objections not made at the hearing shall be
deemed waived.’ [¶] Section 437c, subdivision (d) states: ‘Supporting and opposing
affidavits or declarations shall be made by any person on personal knowledge, shall set
forth admissible evidence, and shall show affirmatively that the affiant is competent to
testify to the matters stated in the affidavits or declarations. Any objections based on the
failure to comply with the requirements of this subdivision shall be made at the hearing
or shall be deemed waived.’” In that case, the Supreme Court held that “written
evidentiary objections made before the hearing, as well as oral objections made at the
hearing are deemed made ‘at the hearing’ under section 437c, subdivisions (b)(5) and (d),
so that either method of objection avoids waiver.” (Id. at pp. 531-532, fn. omitted.)
              Here, Forrester did not file any written objections to the evidence Airborne
proffered in support of its motion for summary judgment. We have reviewed the
transcript and confirmed Forrester did not assert any objections to Airborne’s evidence at
the hearing on the motion for summary judgment either.
              Consequently, Forrester has waived his objections to Airborne’s evidence.


       3. Forrester’s Request for a Statement of Decision
              More than three weeks after the trial court granted the motion for summary
judgment, and 11 days after the court denied Forrester’s motion for reconsideration of the
court’s denial of Airborne’s ex parte application seeking a continuance of the hearing on
the motion for summary judgment, Forrester filed on April 12 a request for a statement of
decision under section 632 as to the court’s denial of Forrester’s reconsideration motion
only. Forrester contends the trial court erred by denying the request for a statement of
decision.
              In denying the request for a statement of decision, the trial court correctly
concluded Forrester was not statutorily entitled to one. “[U]pon the trial of a question of
fact,” the trial court must issue “a statement of decision explaining the factual and legal

                                             35
basis for its decision as to each of the principal controverted issues at trial upon the
request of any party.” (§ 632.) “The requirement of a written statement of decision
generally does not apply to an order on a motion, even if the motion involves an
evidentiary hearing and even if the order is appealable.” (Lien v. Lucky United
Properties Investment, Inc. (2008) 163 Cal.App.4th 620, 623-624; see Maria P. v. Riles
(1987) 43 Cal.3d 1281, 1294 [“Cases decided under section 632 generally have held that
a statement of decision is not required upon decision of a motion”].) Forrester cites no
case requiring a trial court to issue a statement of decision on a motion for
reconsideration brought under section 1008.
              In any event, the trial court’s minute order denying the reconsideration
motion, quoted ante, explained the single reason the trial court denied that motion—there
was no proof of service. Forrester does not challenge that his reconsideration motion
lacked a proof of service. Nothing in the minute order suggests the court’s decision
turned on a disputed question of fact.
              In denying the request for a statement of decision, the trial court observed
that Forrester’s request was untimely as well. Section 632 requires a request for a
statement of decision be made prior to the submission of the matter for decision when
“trial is concluded within one calendar day or in less than eight hours over more than one
day.” The trial court observed that even if Forrester had a statutory right to a statement of
decision regarding the denial of his reconsideration motion, “The law and motion hearing
lasted less than one day, and both parties—including plaintiff—were present at the
hearing. The court’s tentative ruling to deny the motion on the ground of lack of proof of
service was confirmed in open court before the parties.” Forrester, however, did not
request a statement of decision until 11 days later after the trial court issued its minute
order denying the reconsideration motion.
              The trial court did not err by denying Forrester’s request for a statement of
decision.

                                              36
                                    DISPOSITION
             The judgment is affirmed. Respondents shall recover costs on appeal.




                                               MOTOIKE, J.

WE CONCUR:



MOORE, ACTING P. J.



MARKS, J.*

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                          37